Citation Nr: 0805247	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scarring from surgery on the right ankle/foot.

2.  Entitlement to an initial disability rating greater than 
10 percent for lumbar spine sprain.

3.  Entitlement to an initial rating greater than 30 per cent 
for bilateral pes cavus (bilateral foot disability). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 2000 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was transferred to the 
RO in Newark, New Jersey.

Initially 5 issues were developed for appellate review.  
Ratings have been undertaken which have resulted in the 
issues as they are not characterized as set forth on the 
title page.  These are the issues that remain on appeal.


FINDINGS OF FACTS

1.  The veteran's service-connected bilateral foot disability 
has been primarily manifested by pain on use with 
intermittent callosities; without marked contraction of 
plantar fascia, dropped forefoot, or marked varus deformity.  
Significant right ankle limitation of motion is not shown.

2.  The veteran has tender and painful scarring affecting his 
right foot as a result of surgery to the right foot.  No 
other functional impairment or limitations have been shown.

3.  The veteran's lumbar spine disability has been primarily 
manifested by pain on use with lumbar spine flexion 0-90 
degrees without evidence of muscle spasm, guarding, abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71A, Diagnostic Code 5278 (2007).

2.  The criteria for a 10 percent rating, but no more, for 
tender scarring that resulted from the residuals of the 
surgery to the right foot is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the lumbar spine disability are not 
met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of June 2004, April 2005, December 2005 
and December 2006, provided pertinent notice and development 
information.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Review of the record reveals that no additional pertinent 
records are available and no additional notice and 
development are indicated.

General criteria for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   See also Fenderson v. West, 
12 Vet. App. 119 (1999) concerning initial and staged 
ratings.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records, VA examinations that were conducted in July 2006, as 
well as private and VA clinical records that date 2004 to 
2006.  

Entitlement to a higher evaluation for bilateral pes cavus

The service medical records relate that in 2001 the veteran 
sustained a right ankle inversion sprain while playing 
basketball.  He continued to complain of right ankle 
discomfort.  In April 2003, a Brostrom repair was conducted 
on the right ankle.  A June 2004 pre-discharge examination 
noted bilateral moderate pes cavus with right hammertoe of 
the 2nd right toe.  In August 2004, surgery was performed on 
the right foot that included shortening of the 2nd 
metatarsal, partial phalangectomy of the middle phalanx of 
the 2nd toe, and flexor-set release of the 2nd toe.   

In a December 2004 rating action, the RO granted service 
connection for the following disabilities with effective date 
in October 2004; status post lumbar spine strain, 10 percent 
disabling; status post multiple ankle sprains and Brostrom 
procedure, 10 percent disabling; hammertoe of the second 
digit right foot, noncompensably disabling; and scar of the 
right ankle, noncompensably disabling.  The effective date 
was the day following separation from service.

In an August 2006 rating action the RO granted service 
connection for pes cavus, assigning a 30 percent evaluation, 
effective in October 2004.  Since the criteria for rating the 
pes cavus disability takes into consideration limitation of 
dorsiflexion of the ankle and the presence of hammertoes, the 
RO considered all manifestations under Diagnostic Code 5278.  
Even though the RO, in effect, increased the schedular rating 
for the veteran's bilateral foot disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Diagnostic Code 5278 for claw foot (pes cavus) provides a 
maximum 50 percent rating for bilateral involvement if the 
disorder is manifested by marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  The bilateral 
disorder is rated at 30 percent if manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a.

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

A review of the July 2006 VA examination report indicates 
that the veteran's disability more nearly approximates a 30 
percent evaluation.  He does not have a dropped forefoot.  
The contraction of the plantar fascia was described as 
moderate, which is considered under the 30 percent 
evaluation.  All of the toes were not hammer toes.  There 
were hammer toe deformities of the 3rd, 4th, and 5th toes of 
each foot.  The 2nd toe of the right foot did not purchase 
the ground when standing.  While there was evidence of varus 
deformity, it was described as mild (left foot) to moderate 
(right foot).  The veteran has reported callosities on both 
feet, but in the absence of the remaining criteria for a 50 
percent rating, the callosities are equivalent to marked 
tenderness under the metatarsal heads (a criterion for the 30 
percent rating).  

In considering DeLuca, at the VA orthopedic/ joint 
examination conducted on July 16, 2006, the examiner 
indicated that there was tenderness over the right anterior 
talofibular ligament, posterior talofibulator ligament, and 
calcaneofibular ligament.  Dorsiflexion was 0-10 degrees.  
After 5 repetitive range of motion the pain and range of 
motion remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  His gait was considered 
normal.

A VA podiatry examination was conducted later that month, it 
was reported that the veteran had abnormal motion in 
dorsiflexion, which was 0-20 degrees against gravity.  There 
was pain in the right plantar heel and over the 2nd right toe 
of the right foot.  The examiner indicated that there was 
evidence of moderate edema, moderate instability of the right 
forefoot, moderate weakness in the right 2nd toe, spasm in 
the right 2nd toe, swelling of the entire right dorsal foot, 
stiffness in the right 2nd toe, and stiffness in the near 
right ankle.  The veteran had poor propulsion of the right 
foot.  It was noted that the veteran experienced pain, 
incoordination, weakness, and lack of endurance.  The 
examiner noted these factors resulted in an additional loss 
of 20 degrees.  

Although there is evidence of loss of function, taking into 
consideration the veteran's statements regarding pain and the 
VA examiners' remarks concerning functional loss, the Board 
finds that the functional impairment cause by the pain as 
contemplated in the Deluca case is included in the current 30 
percent rating.  

In summary, the criteria for a rating in excess of 30 percent 
are not met, based on application of the only diagnostic 
codes pertaining to the feet that provide for a rating in 
excess of 30 percent.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to an increased schedular rating for the 
bilateral foot disability.

Entitlement to a compensable evaluation for residual scarring

The RO granted a noncompensable evaluation for the residuals 
of the surgical incisional scar from the Brostrom repair.  

At the June 2004 pre-discharge examination, the scar was 
described as a 7.0 x 0.5-centimeter at the lateral aspect of 
the right ankle.  At the VA examination of the joints in July 
2006, the scar was described as 6.5 x 0.5-centimeter and 
located below the lateral malleolus.   

A 10 percent evaluation is to be assigned for scars, on other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion, and that comprise an area or 
areas of 144 square inches (929 sq. cm.).  A superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7802.

Superficial, unstable scars are rated 10 percent disabling.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. A 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804.

In addition, other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The reports of the VA examination fail to demonstrate 
evidence of underlying soft tissue damage, associated 
limitation or motion, skin breakdown, tenderness, or other 
abnormality.  There is, however, recent evidence of 
tenderness at the scarring.  As such, a 10 percent rating, 
but no more, is warranted.  38 C.F.R. § 4.7.  

As noted, VA outpatient report dated in March 2005 noted a 
hypertrophic scar just proximal to the 2nd digit on the 
dorsal surface of the right foot.  The examiner indicated 
that it was secondary to the plantar plate release.  At the 
VA podiatry examination in July 2006, the examiner noted a 
30 x 3- millimeter hypertrophic scar on the right foot.  The 
scar was reportedly tender on objective demonstration, 
warranting a 10 percent rating under Code 7804.  Besides 
tenderness, the veteran has not reported any other complaints 
regarding any scarring and the record does not show that the 
scarring is productive of any significant functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation of the right 
foot, a rating in excess of 10 percent herein assigned is not 
warranted.  

Entitlement to a higher evaluation for lumbar spine strain

Based on inservice treatment, the RO granted service 
connection for status post lumbar spine strain, assigning a 
10 percent evaluation, in a December 2004 rating action.

The regulations provide the following rating criteria: a 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Board does not find that the veteran's thoracolumbar 
spine disability exceeds the 10 percent when rated under 
Diagnostic Code 5237.  At the July 2006 orthopedic/joint 
examination, the veteran's forward flexion was 0 to 90 
degrees.  Extension was 0-25 degrees; lateral bending was 0-
25 degrees, bilaterally, and rotation was 0-30 degrees, 
bilaterally.  Therefore a higher rating is not warranted 
based on range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, there has 
been no evidence of muscle spasm.  The examinations reports 
indicate that his posture is erect and his gait is normal.  
Furthermore, there has never been any evidence of reversed 
lordosis, or abnormal kyphosis.  Moreover, the General Rating 
Formula for Diseases and Injuries of the Spine contemplates 
symptoms such as pain.  So entitlement to an evaluation in 
excess of 10 percent for his lumbar spine disability under 
Diagnostic Code 5237 is not warranted.  

The Board also considered Diagnostic 5243 that evaluates 
intervertebral disc syndrome on either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of any 
chronic orthopedic and neurologic manifestations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  However, there is no reported 
evidence of neurological manifestations or evidence that any 
physician prescribed bed rest for the veteran's lumbar spine 
disability during the relevant time period.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  



	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 30 percent for bilateral 
foot disability is denied.

An initial 10 percent rating, but no more, for residual 
scarring on the dorsal aspect of the right foot is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial evaluation in excess of 10 percent for lumbar 
spine strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


